DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/30/2020 has been entered. Claims 1-3 and 5-11 remain pending in the application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. 9444052. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims claim materials and devices of the same composition and structure.

The instant claims are directed to a charge transport varnish comprising a dopant, a solvent and at least one naphthybenzidine compound, layers and devices produced using this varnish and . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaie et al. (WO 2013042623) (Nakaie).

It is noted that when utilizing Nakaie, the disclosures of the reference are based on US 20140227815 which is an English language equivalent of the reference because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 

In reference to claim 1-3 and 10-11, Nakaie teaches a charge transporting varnish [0012] comprising a single [0058] aryldiamine compound of formula (1) as shown below, an electron accepting dopant substance and a solvent [0014], 

    PNG
    media_image1.png
    181
    418
    media_image1.png
    Greyscale

1 to R4 are each hydrogen [0043], R5 and R7 are each hydrogen [0047], and R6 and R8 are each α-naphthyl [0044] [0040] [0014].

Nakaie discloses the charge transporting varnish comprising an aryldiamine compound of formula (1) that encompasses the presently claimed varnish, wherein the electron accepting dopant is the combination of an arylsufonic acid and a heteropolyacid compound, and wherein in the formula (1), n is 2, R1 to R4 are each hydrogen, R5 and R7 are each hydrogen and R6 and R8 are each naphthyl. Each of the disclosed substituents from the Markush groups of Nakaie are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1) and the varnish comprising said compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the charge transporting varnish comprising an aryldiamine compound of formula (1) to provide the varnish described above, which is both disclosed by Nakaie and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

While Nakaie does not expressly require that the compound of formula (1) is present in at least 50% by weight of the total weight of the charge-transporting substance, Nakaie does teach that 

For Claim 1-2: Reads on a charge transporting varnish comprising N,N’-di(1-naphthyl)benzidine as 100% of the charge-transport substance, a dopant substance that is a sulfonic acid, and an organic solvent. 
For Claim 3: Reads on wherein the varnish contains N,N’-di(1-naphthyl)benzidine.
For Claim 10-11: Reads on wherein the charge-transporting substance consists of N,N’-di(1-naphthyl)benzidine.

In reference to claims 5-9, Nakaie teaches the varnish as described above for claim 1 and further teaches that it used to form a film via a varnish coating method that involves coating the varnish onto a substrate and evaporating off the solvent [0083]; that the layer is a hole transporting thin film for a hole injection layer[0102] – [0104] for an organic light emitting device [0091] further comprising a emission layer, a hole transport layer, an anode and a cathode  [0091] and finally that such device obtained has a high light-emitting efficiency and an excellent durability [0016].

While Nakaie does not exemplify a device with this exact set of materials and configurations, the ordinarily skilled artisan would have found it obvious before the effective filing date of the invention to select from among taught device configurations, for example those as taught by Nakaie and described above to prepare a device with an expectation of such options leading to predictably functional devices with high light-=emitting efficiency and excellent durability. 

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.

With respect to the double patenting rejection, Applicant argues the amendments to the claims have differentiated the instant claims from the patented claims. Applicant has not pointed to how the amendments differentiate the claims as the claims appear to only limit the ‘dopant’ to consisting of a specific material. However, the charge transport varnish as claimed ‘comprises’ the dopant and therefore is open to the inclusion of any other materials. 

With respect to the outstanding obviousness type double patenting rejections over Nakaie et al, Applicant argues that the amendment to the claims differentiates the claimed varnish from that of the prior art. Specifically, applicant points to the limitation of the “dopant substance consists of an arylsulfonic acid compound”.  This argument has been fully considered but not found convincing for at least the following reasons. The claimed charge-transporting varnish is claimed to ‘comprise…a dopant substance…’. That is, the varnish is not limited to only a single dopant substance but is open to the inclusion of any other materials in addition to the arylsulfonic acid compound. That is, the varnish of the prior art reads on the instant claimed device wherein the sulfonic acid reads on the dopant substance and the additional material of heteropolyacid compound is included in the varnish.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786